Case 1:18-cv-00317-JB-N Document 301 Filed 03/11/21 Pagei1of21 PagelD #: 3840

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ALABAMA

WILLIAM HEATH HORNADY,

CHRISTOPHER MILLER, and
TAKENDRIC STEWART,

Plaintiffs, CASE NO.: 18-cv- 317-JB-N

)
)
)
)
)
)
)
)
OUTOKUMPU STAINLESS USA, LLC,
)

Defendant.

PLAINTIFFS’ APPLICATION FOR REASONABLE EXPENSES RELATED TO
MOTIONS TO COMPEL AND MOTIONS FOR SANCTIONS

In compliance with the Court’s Order dated March 5, 2021 (Doc. 298) Plaintiffs submit the
following to be considered as expenses related to Plaintiffs” Motion(s) to Compel and Motion(s)
for Sanctions filed since the May 28, 2020 Stipulated Order. (Doc. 212)

1. Declaration of Ian Rosenthal, with attached itemization of time:

2. Declaration of Pat Sims with attached itemization of time: and

3. Declaration of Matt McDonald concerning reasonable attorneys’ fee rates.

As set out in the attachments, Plaintiffs’ counsel describe 106.1 hours of work since June
1, 2020 directly related to the underlying motions to compel and for sanctions, and an additional
54.0 hours of work since June 1, 2020 in connection with pleadings and hearings that the same
discovery issues were a part of, but which cannot be cleanly differentiated from inter-related work.
Explicitly omitted is time associated with preparing and revising damages calculations and
alternate damages calculations even though the main impact of Defendant’s discovery failures is

on the Plaintiffs’ ability to calculate damages.
Case 1:18-cv-00317-JB-N Document 301 Filed 03/11/21 Page 2of21 PagelD#: 3841

Sanctions which include a reasonable attorneys’ fee imposed mid-litigation necessarily
cannot reflect all of the factors which typically go into evaluating a reasonable attorneys’ fee at
the conclusion of litigation. As reflected in the attached Declaration of Matt McDonald, given the
nature of the litigation and the factors which can be considered at this time, hourly fees up to
$450.00 are reasonable in this context and based on the relevant factors that can currently be
calculated. By way of comparison, this is also the fee awarded to lead counsel in the FLSA
collective action Harris v. JMC Steel Group, Inc., 1:15-cv-00607-WS-C (See Doc. 70,
Pageld.1038, Doc. 70-2, Pageld.1076) In that case a Collective of 236 Plaintiffs recovered an
average of approximately $1,700.00 based on allegations that they were required to clock in 10 or
more minutes before each shift, and to remain on the clock 10 or more minutes after each shift
without being paid for that time. That case was somewhat similar to this one in terms of the
number of Plaintiffs and the time-rounding claim. It was dissimilar in that the amounts involved
per-Plaintiff were much less, time-rounding was the only claim, and it appears that the litigation
itself proceeded towards eventual settlement smoothly and without undue delay.

Plaintiffs recognize that:

“[D]eeply rooted in the common law tradition is the power of any court to

‘manage its affairs [which] necessarily includes the authority to impose reasonable

and appropriate sanctions upon errant lawyers practicing before it.” ~ Carlucci v.

Piper Aircraft Corp., 775 F.2d 1440, 1447 (11th Cir.1985) (citation omitted).

Courts' inherent power also extends to parties to litigation. Chambers v. NASCO,

Inc., 501 U.S. 32, ——, 111 S.Ct. 2123, 2133, 115 L.Ed.2d 27 (1991). A court may

appropriately sanction a party or attorney who “shows bad faith by delaying or

disrupting the litigation or by hampering enforcement *1546 of a court

order.” Hutto y. Finney, 437 U.S. 678, 689 n. 14, 98 S.Ct. 2565, 2573 n. 14, 57

L.Ed.2d 522 (1978). However, because a court's inherent powers are so potent, they

must be exercised with restraint and discretion. Chambers, 501 U.S. at 111
S.Ct. at 2132.

 

Malautea v. Suzuki Motor Co.. 987 F.2d 1536, 154546 (11th Cir. 1993)

ho
Case 1:18-cv-00317-JB-N Document 301 Filed 03/11/21 Page 3of21 PagelD #: 3842

Systemic policy concerns about these issues in the context of ongoing litigation are
discussed in Nat’ Hockey League v. Metro. Hockey Club, Inc., 427 U.S. 639, 643, 96 S. Ct. 2778.
2781, 49 L. Ed. 2d 747 (1976), and Carlucci v. Piper Aircraft Corp., 775 F.2d 1440, 1450 (11th
Cir. 1985) among other authorities. See Caribbean I Owners' Ass'n, Ine. v. Great Am. Ins, Co. of
New York, 2009 WL 857439, at *1 (S.D. Ala. Mar. 25. 2009) (discussing Rule 37 and 26
sanctions); Akzo Nobel Coatings, Inc. v. Johnston Paint & Body Supplies, LLC, 2009 WL
10704417, at *2 (S.D. Ala. Mar. 27, 2009)

Fees associated with this Court-ordered submission are not sought. See, Weaver v.

Stringer, No. CV 1:18-00052-N, 2019 WL 1495279, at *6 (S.D. Ala. Apr. 4, 2019)

This submission is strictly limited to events since entry of the Stipulated Order dated May
28, 2020. (Doc. 212) Non-compliance with that Order was the triggering event for the Motion for
Sanctions and Related Motion to Compel that was filed, and then the renewed motion for the same.
(Doc. 216, Doc. 238) The first motion led to the issuance of the Court-Ordered subpoena to ADP,
then to the submissions about the Magistrate Judge’s Report & Recommendations, and then to the

current Show Cause Orders.

The time at Exs. 1B and 2B is separately itemized because while the Court might expect
counsel to include it, the Court also might not. In Plaintiffs” summary judgment submissions the
Plaintiffs took positions premised on the information Defendant had provided during discovery
and also based on Defendant’s failure or inability to provide other information. There has been
substantial overlap, therefore, between summary judgment filings and the various issues which

remain relating to sanctions. This Court scheduled hearings on all pending motions on both June
Case 1:18-cv-00317-JB-N Document 301 Filed 03/11/21 Page 4of21 PagelD#: 3843

24, 2020 and February 17, 2021.'! As a result, to some extent those filings and those hearings
applied to both the matters which are still the subject of potential sanctions. Attachments 1B and
2B, itemize work done which in real-time did not apply strictly and solely to what are now
sanctions issue. In real-time Plaintiffs could not anticipate that they might someday have to
separate out the time that now relates to potential sanctions. Because of the overlap with the
substance of the summary judgment submissions a strict division would probably have been

impossible in real-time.

Plaintiffs are not at this time submitting itemized time relating to efforts at damages
quantifications but can do so if requested by the Court. Virtually all of the information that remains
at issue through the motions for sanction / compel impact damages quantifications because the
information involves records of actual pay rates, step-up pay rates, approved / unapproved time,
and “trued-up” payments made to Plaintiffs (versus amounts paid for contemporaneously worked

overtime).

While the entries on the attached itemization do not contain any privileged information,
Plaintiffs formally assert that the attached filing is not to be mis-construed as any waiver of any

privilege applicable to other time records.

 

The June 24, 2020 hearing ultimately resulted in no ruling on the Plaintiffs’ then-filed summary
judgment submission and the Plaintiffs’ Motion for Sanctions was referred to the Magistrate
Judge.
Case 1:18-cv-00317-JB-N Document 301 Filed 03/11/21 Page5of21 PagelD #: 3844

Respectfully submitted,

HOLSTON, VAUGHAN & ROSENTHAL,
LLC.

By: /s/ lan D. Rosenthal

lan D. Rosenthal — ROSEI6905
Attorney for Plaintiffs

P.O. Box 195

Mobile, AL 36601

(251) 432-8883 (office)

(251) 432-8884 (fax)

Email: idr(@holstonvaughan.com

SIMS LAW FIRM, LLC.

Patrick H. Sims — SIMSP8145
Attorney for Plaintiffs

P.O. Box 7112

Mobile, AL 36670

(251) 725-1316 (office)

Email: patrick(@simslawfirm.net

CERTIFICATE OF SERVICE

I hereby certify that | have on this the 11" day of March, 2021, | electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system which will send notification of
such filing to the following:

Jennifer F. Swain, Esq.
LITTLER MENDELSON, P.C.
420 20" Street North, Suite 2300
Birmingham, Alabama 35203-3204

Gavin S. Appleby. Esq.

Sinead Daly. Esq.
LITTLER MENDELSON, P.C.
3344 Peachtree Road, N.E., Suite 1500
Atlanta, GA 30326

/s/ lan Rosenthal
OF COUNSEL

Un
Case 1:18-cv-00317-JB-N Document 301 Filed 03/11/21 Page6of21 PagelID#: 3845

 

EXHIBIT
DECLARATION OF IAN D. ROSENTHAL AL-
iis I, IAN D. ROSENTHAL, am over the age of nineteen (19) years, am fully
competent to testify to and have personal knowledge of the matters stated herein.
2, I am a partner in Holston, Vaughan & Rosenthal, LLC, located in Mobile,
Alabama. I have been practicing law since 1996.
3, For at least eighteen (18) years, my practice has including advising employers on

FLSA compliance. To date, none of those clients have been named as Defendants in FLSA
litigation, and therefore, the confidential representation provided has remained confidential. I have
also from time to time represented employers (for whom I had not previously provided FLSA
compliance advice) in response to claims asserted by the Department of Labor Wage and Hour
Division.

4, I have also represented employees in FLSA matters in this District Court. This
includes as counsel in concluded matters such as Kent v. Gulf Coast Security Enterprises, et. a.,
1:18-cv-00106-CG-C, O'Neal v. Eagle Marine, LLC, 1:16-cv-00401-KD-B (certified collective);
Hayes v. Ruby Tuesday, Inc., 1:17-cv-0051-C, and Scheerer v. Handy-Lock, LLC, 1:17-cv-00366-
KD-B. Each of these matters involved sums claimed by Plaintiffs which were significant to each
Plaintiff, but because of the number of Plaintiffs, and the amount and nature of the (alleged) FLSA
violations each Defendant effectively conceded liability and settled quickly (except the Kent
matter in which the Defendants only appeared and attempted to litigate after a default was entered),
Accordingly, none of those matters triggered many of the factors that sometimes justify higher

hourly rates under lodestar approaches.
Case 1:18-cv-00317-JB-N Document 301 Filed 03/11/21 Page 7of21 PagelD #: 3846

5. I have also served as co-counsel for Plaintiffs in the following certified class actions
all of which resulted in sizeable court-approved recoveries by the classes: Marquez v. Oasis Legal

Finance, LLC, Circuit Court of Mobile County, Alabama CV 2014-00248, Brannan et al v.

 

Wells Fargo Home Mortgage, Inc. Case No. 04-01037 (S.D. Ala. Bkrptcy), Sturdivant et al v.
Mortgage Electronic Registration Systems, Case No. 09-01076 (S.D. Ala. Bkrptey) and Tate
et_al v. CitiMortgage. Inc. Case No. 09-01059 (S.D. Ala. Bkrptcy)

6. During my legal career, I have handled a substantial number of other types of
employment cases, and other employment matters, primarily representing employers but
occasionally representing employees involving various facets of employment law.

7. In addition to employment and FLSA matters since 1996, I have handled a broad
array of other types of legal matters and have substantial trial and appellate experience.

8. I am currently licensed to practice law in the States of Alabama and Florida, the
District Courts for the Southern and Northern Districts of Florida, the United States Court of
Appeals for the Eleventh Circuit , and the Supreme Court of the United States,

9. I am aware of the fees customarily charged, and awarded, in this locality for legal
services in the area of employment law in similar atypical high-stakes litigation by attorneys with
qualifications and skill similar to mine. I am also aware that those fees are somewhat higher that
what is more commonly charged, and awarded, in more typical cases in which the amounts in
dispute are substantially less than in this case, and / or the complexity of the litigation is
substantially less. Therefore, I respectfully request the Court consider in connection with any
sanctions fees based on an hourly rate of $450.00 per hour.

10. Attached as Exhibit “A” is a record of time worked since the May 28, 2020

Stipulated Order that is directly and solely in connection with the issues presented in the Motions
Case 1:18-cv-00317-JB-N Document 301 Filed 03/11/21 Page 8of21 PagelD #: 3847

for Sanctions and Related Motion to Compel. Exhibit “B” is a separate record of time incurred in
connection with filings and hearings that included the same substance but was intertwined with,
and which cannot be retroactively separated from, related work on summary judgment filings and
consolidated hearings. The items on Exhibit “A” total 95.9 hours from June 1, 2020 — March 8,
2021. The items on Exhibit “B” total 43.6 hours over the same period. These records were
compiled on a contemporaneous basis with the time worked. It is my professional judgment that
the time was necessary and reasonable and was worked in an efficient manner, consistent with our
professional duty to competently and vigorously represent the Plaintiffs.

I declare under penalty of perjury that the foregoing is true and correct. This this 11" day
of March, 2021.

Zo . pee

IAN D. ROSENTHAL

 
Case 1:18-cv-00317-JB-N Document 301 Filed 03/11/21 ¢ : aM #:

Date Name

3/8/2021 Rosenthal, lan
3/8/2021 Rosenthal, lan

3/8/2021 Rosenthal, lan
3/5/2021 Rosenthal, lan

3/5/2021 Rosenthal, lan
3/5/2021 Rosenthal, lan

3/4/2021 Rosenthal, lan
3/4/2021 Rosenthal, lan

3/4/2021 Rosenthal, lan

2/28/2021 Rosenthal, lan
2/5/2021 Rosenthal, lan

2/5/2021 Rosenthal, lan

12/28/2020 Rosenthal, lan
11/16/2020 Rosenthal, lan

11/12/2020 Rosenthal, lan

11/11/2020 Rosenthal, lan
11/9/2020 Rosenthal, lan
11/8/2020 Rosenthal, lan

10/26/2020 Rosenthal, lan
10/8/2020 Rosenthal, lan

10/7/2020 Rosenthal, lan
9/23/2020 Rosenthal, lan
9/22/2020 Rosenthal, lan
9/20/2020 Rosenthal, lan
9/20/2020 Rosenthal, lan
9/19/2020 Rosenthal, lan

9/11/2020 Rosenthal, lan
9/3/2020 Rosenthal, lan

9/3/2020 Rosenthal, lan
9/2/2020 Rosenthal, lan

Description
Review email and correspondence files to provide Matt Jackson (atty for ADP) with
communications with OTK about ADP information.

Prep. letter to Matt Jackson about communications with OTK about ADP info,

 

T.C. with Matt Jackson (atty for ADP) re: chronology leading up to sanctions show cause order.
Attend Hearing on Show Cause Order

Revise outline of presentation and / or examination for Show Cause hearing to encompass
inadequacies of Def. production on 3/4/21.

Renewed efforts to reconcile formula RROP with existing pay / time records in light of additional
info from S. Daly.

TC with S. Daly re: info provided by / through ADP, attempts to reconcile RROP, still missing data.
Conf. with Pat Sims to prep. for Show Cause hearing.

Extensive attempts to reconcile ADP's prior explanation of "RROP" formula with available
comparison wage and time records. Attempts to re-assess damages formulas if ADP's information
means that hours worked over multiple workweeks are being averaged / vs. wage rates being
averaged. Study sample spreadsheet of Wage data columns provided by OTK and prep. response
email about which columns will be helpful. Attempts to reconcile information provided for sample
employees.

Study Defendant's spreadsheet re: sample employees and RROP. Compare to actual prior pay and
time records previously produced. Analyze apparent discrepancies in Defendant's spreadsheet
indicating manual preparation and not actual business records. Chart out apparent patterns in
RROP adjustment which cannot coincide with night / day pay. Compare RROP pay rates, and actual
pay rates, to amounts Defendants records show for OT pay during pay periods - cannot reconcile.
Work on Court Ordered submission on missing discovery in advance of 2/17 hearing.

Review pending pleadings that describe discovery deficiencies in advance of teleconference set by
Judge Beaverstock.

Study records produced by OTK 12/14/20 and prep. email to Def. counsel re: (a) omissions in this
supp. production, and (b) continued un-addressed discrepancies in pay rate data.

Work on motion to strike Scheid declaration and OTK's R & R Objection and research re: same.
Meet with Pat Sims to discuss approach to responses / motion practice regarding Defendant's new
Declarations and unsupported statements in Objections.

Continue to work on extrapolating / calculating wage rates. Study and respond to emails from
defense counsel about missing Pl. data and unsuccessful attempts to reconcile pay rates for some
Plaintiffs using the methodology and comparative pay record columns Defense counsel represented
reflected pay rates..

Work on Objections to Report & Recommendation

Work on Objections toR & R

Initial review of Report and Recommendation

Attend Motion for Sanctions Hearing.

Prep. for hearing on sanctions motion: review pleadings, underlying Orders and discovery,
sanctions cases, documents to illustrate scope of violations.

Work on sanction motion reply brief.

Work on reply submission re: sanctions

Study rough transcript of December 2019 hearing.

Work on reply re: sanctions motion.

Work on sanctions reply.

Attempt to reconcile criteria described in ADP communications with overtime rate discrepancies.
Work on renewed motion for sanctions

Review audio files of prior hearings for representations about Dave Scheib emails, personnel file
productions, and time / pay record productions

Work on renewed motion for sanctions

Time

2.4
0.6

1.5

0.6

0.9
0.6

6.2

2.6
1.4

0.6

2.3

L9

0.8

5.9

7.8
0.2
2.5

4.3
3.7
2.8
0.7
14

0.8

1.1

1.2
0.4
Case 1:18-cv-00317-JB-N Document 301 Filed 03/11/21 Page 10o0f21 PagelD#: 3849

9/1/2020 Rosenthal, lan

8/21/2020 Rosenthal, lan

8/20/2020 Rosenthal, lan

8/20/2020 Rosenthal, lan
8/14/2020 Rosenthal, lan
8/11/2020 Rosenthal, lan

8/7/2020 Rosenthal, lan
7/16/2020 Rosenthal, lan
7/16/2020 Rosenthal, lan
7/15/2020 Rosenthal, lan
7/15/2020 Rosenthal, lan
7/14/2020 Rosenthal, lan
7/10/2020 Rosenthal, lan

7/7/2020 Rosenthal, jan

7/7/2020 Rosenthal, lan

6/15/2020 Rosenthal, lan
6/14/2020 Rosenthal, lan
6/12/2020 Rosenthal, lan
6/11/2020 Rosenthal, lan

6/7/2020 Rosenthal, lan

6/1/2020 Rosenthal, lan
Total

Work on Renewed Motion for Sanctions

Compare Defendant's production of pay rate codes 2015 - 2020 to calculations of pay rates from
check detail spreadsheets. Prep. email to Defense counsel about apparent discrepancies in which
pay rates do not correspond to any code.

Work on letter to defense counsel about various discrepancies, deficiencies and potential ADP info.

Work on trying to reconcile spreadsheet pay rate codes from OTK on exemplar employees with
previous data and hard copy productions, and incorporating step up rate information.

Review / respond to email from S. Daly about ADP subpoena.

Listen to audio file of July 2020 sanctions hearing .

Study OTK's subp. to ADP. Review underlying discovery. Prep. email to Defense counsel about
potential problems and deficiencies.

Attend Sanctions Hearing.

Prepare for hearing on sanctions motion.

Work on letter to Defense counsel about missing pay data sets for 56 employees

Work on preparing, and shortening, oral presentation on sanctions issue

Prep Itr to defense counsel about missing sets of data.

Outline comments for sanctions hearing

Study Ajomale Sanctions Order on Motion to Reconsider

Review notes and partial transcripts on past hearings on motions to compel

Work on Sanctions motion to incorporate Pat Sims' input. Work on identifying sample pages from
potential exhibits to motion. Finalize motion.

Work on Motion re: sanctions

Work on motion for sanctions.

Work on motion re: sanctions.

Work on Motion for Sanctions.

Initial review of information from Defendant regarding inability to produce data and prepare initial
response email.

3.2

0.4

0.6

3.5
0.4
0.4

0.6
1.6
1.1
0.3
27
0.2
0.5
0.6
0.6

1.2
45
3.8
4.3

0.4
95.9
Case 1:18-cv-00317-JB-N Document 301 Filed 03/11/21 Pagg

2/17/2021 Rosenthal, lan
2/17/2021 Rosenthal, lan
2/16/2021 Rosenthal, lan
2/15/2021 Rosenthal, lan
2/13/2021 Rosenthal, lan
2/11/2021 Rosenthal, lan

2/8/2021 Rosenthal, lan

2/5/2021 Rosenthal, lan
6/24/2020 Rosenthal, lan
6/23/2020 Rosenthal, lan

6/22/2020 Rosenthal, lan

6/22/2020 Rosenthal, lan

6/22/2020 Rosenthal, lan
6/18/2020 Rosenthal, lan

6/22/2020 Rosenthal, lan

Total

Attend hearing on all pending issues.

Meet with Pat Sims before / after hearing on pending motions to prepare, discuss presentation
approach, discuss Judge Beaverstock’s Order at hearing.

Continue to review pleadings, cases, as-filed record materials in prep. for hearings on all pending
motions.

Study pleadings, evidentiary submissions in prep. for 2/17/21 hearing on all pending motions.
Review briefs / evidentiary submissions / cited cases in prep for hearing on all pending motions.

Review pleadings / evidentiary submissions in prep. for hearing on all pending motions.

TC with Pat Sims covering pending motions and content of working draft pleadings, upcoming 2/17
hearing.

Conference call with Judge Beaverstock.

Prepare for / attend hearing on multiple motions.

Prepare for sj, sanctions, equitable tolling. Continue review of caselaw, parties' briefs and outling
arguments, potential arguments.

Meet with Pat Sims to conference about upcoming hearing on SJ Motion, sanctions motion,
equitable tolling motion.

Update research on S.D. Ala. cases on discovery motions, summary judgment, sanctions, FLSA
Prepare for hearings on SJ Motion, Sanctions, Equitable tolling. Review / read cases cited by
Defendant with regard to same. Review all pleadings, outline arguments and anticipated
arguments.

Review prior pleadings and briefs / audio recordings and cited cases in prep for scheduled hearing
on equitable tolling motions, sanctions motion.

Initial review of discovery responses produced by Defendant in advance of hearing on sanctions etc.

  

3.5

1.8

3.5

4.5

4.8

2.5

0.4

0.2

3.8

4.6

1.7

15

5.5

47

0.6
43.6
Case 1:18-cv-00317-JB-N Document 301 Filed 03/11/21 Page 12o0f21 PagelD#: 3851

EXHIBIT

DECLARATION OF PATRICK H. SIMS _gQd

1. I, Patrick H. Sims, am over the age of nineteen (19) years, and fully competent to testify
to have personal knowledge of the matters stated herein.

2. I graduated from the University of Alabama School of Law in 1974. There I served as
Articles Editor of the Alabama Law Review. Following graduation, I served for one year as law
clerk to Honorable Frank M. Johnson, Jr. in the Middle District of Alabama.

3. After the clerkship, I moved to Mobile and have been here since, largely in private
practice though from 1981-1986 I was a full-time U. S. Magistrate in this Court. In private
practice, my focus, though not exclusive, was on litigation of employment-related claims in U. S.
District Courts. In my 40-plus years of experience, I have presided over or been a lawyer in a
significant number of trials in federal courts.

4. [have prepared papers for and presented CLE program segments on matters of federal
jurisdiction and procedure, including discovery, removal, jury selection and other topics.

5. Inthe Outokumpu FLSA litigation, I was not originally a lawyer for the Plaintiffs. Mr.
Rosenthal contacted me about providing limited assistance to the Plaintiffs in prosecuting their
claims. I would not be duplicating any of his work, and I would not be doing the detail work in
attempting to calculate the claims of the individual Collective litigants. Instead, | would work
alongside him in dealing with the legal defenses asserted by Defendant, addressing the various
motions filed by Defendant, collaborating with him in evaluating legal positions on both sides,
working with him on Plaintiffs’ briefs and other filings, attending Court proceedings, and

participating in trial preparation and trial.
Case 1:18-cv-00317-JB-N Document 301 Filed 03/11/21 Page 13o0f21 PagelD #: 3852

6. In particular, | worked with Mr. Rosenthal in various aspects of Plaintiffs’ efforts to
obtain FLSA-required time and pay records from OTK and its hired recordkeeper, ADP. This
included work on various motions to compel and responses to them, hearings on same,
subpoenas to ADP, and ultimately sanctions Orders against ADP.

7. Attached as Exhibit A is a record of time | devoted to the Motions for Sanctions and
related Motions to Compel since June 1, 2020. Exhibit “B” is a separate record of time incurred
in connection with filings and hearings that included the same substance but was intertwined
with, and which cannot be retroactively separated from, related work on summary judgment
filings and consolidated hearings. The items on Exhibit “A” total 10.2 hours from June 1, 2020 —
March 8, 2021. The items on Exhibit “B” total 10.4 hours over the same period. These records
were compiled on a daily basis. It is my professional judgment that the time recorded was
necessary and reasonable and that we conducted this litigation in an efficient manner, consistent
with our professional duty to competently and vigorously represent the Plaintiffs.

8. I respectfully request that the Court consider, in connection with sanctions, an award of
fees based on an hourly rate of $450.00 per hour for my time. | am aware of the fees customarily
charged, and awarded, in this locality for legal services in the field of employment law in similar
litigation by attorneys with qualifications and skill similar to mine, which are significantly higher
than those which are much more frequently awarded in cases in which the amounts in dispute, or
the complexity of the litigation, are substantially less.

I declare under penalty of perjury that the foregoing is true and correct. Executed this

11" day of March, 2021.

OL H Sw

PATRICK H. SIMS

 
Case 1:18-cv-00317-JB-N Document 301 Filed 03/11/21 Page 14o0f21 PagelD #: 3853

EXHIBIT A
SIMS TIME ENTRIES
DATE TIME DESCRIPTION
06/14/20 1.1 Review motion for sanctions and transmit comments to IDR
07/16/20 1.6 Attend sanctions hearing
09/01/20 1.1 Review draft renewed sanctions motion; transmit comments to
IDR
09/03/20 8 Review and comment on revised sanctions motion
09/23/20 9 Review response to renewed motion; comments on same to IDR
10/08/20 25 Attend sanctions hearing
11/12/20 8 Meet with IDR to discuss parties’ objections to sanctions R&R
03/04/21 6 Conference with IDR in prep for show cause hearing
03/05/21 8 Attend show cause hearing

10.2 hrs
Case 1:18-cv-00317-JB-N Document 301 Filed 03/11/21 Page 15o0f21 PagelD #: 3854

EXHIBIT B
SIMS TIME ENTRIES
DATE TIME DESCRIPTION
06/22/20 1.8 Meet with IDR about presentations for 06/24/20 hearing
06/24/20 2.5 Attend hearing on pending motions
02/08/21 5 Telephone conference with IDR about approaches to scheduled

hearing and draft filings

02/17/21 5.6 Attend hearing; meet with IDR before and after hearing

10.4 hrs
Case 1:18-cv-00317-JB-N Document 301 Filed 03/11/21 Page 16o0f21 PagelD #: 3855

EXHIBIT
DECLARATION OF MATT McDONALD —
L My name is Matt McDonald. I am over the age of nineteen (19) years. I currently

reside in Mobile, Alabama.

2. I am an attorney admitted to practice in this Court since 1985. I graduated cum
laude from Vanderbilt University in 1981 and I graduated from the University of Alabama School,
of Law in 1985 where I served on the Editorial Board of the Alabama Law Review and was a
member of the Order of the Coif and a Hugo L. Black Scholar.

3. I understand that this Declaration will be filed in the lawsuit styled Hornady et. al.
y. Outokumpu Stainless USA, LLC, Case No. 18-cv-317-JB-N. I have not been compensated, or
offered compensation, for providing this Declaration. I know Pat Sims and Ian Rosenthal
professionally, but I do not have any family relationship with either of them. Nor do I have any
particularly close social or professional relationship with either of those attorneys or their firms.

4, Since 1985 I have been exclusively engaged in the practice of law. Between 1985
— 2008 I practiced with Miller, Hamilton, Snider & Odom where | was a Partner from 1991 — 2008.
That firm merged into Jones Walker LLP in 2008. I was admitted as a Partner at that time and am
currently a Partner, My practice includes litigating in the federal and state courts of Alabama,
primarily in complex litigation, usually on behalf of defendants. This includes defense of
consumer class action lawsuits, high-stakes tort and commercial litigation, and municipal liability
litigation. I practice in Alabama circuit and appellate courts as well as the United States District
Courts for the Southern and Middle Districts of Alabama, and the Eleventh Circuit Court of
Appeals.

53 I have served in various positions in the Alabama Bar Association, most recently

as Chair of the Ethics, Elections and Government Relations Section.
Case 1:18-cv-00317-JB-N Document 301 Filed 03/11/21 Page17of21 PagelD #: 3856

6. I am personally familiar with the prevailing market rate for fees charged in this
community by firms such as my own, and by other law firms, in complex and / or high-stakes
litigation.

7. I have been asked to offer my understanding of the historical market rates that are
charged and paid for legal work performed in cases similar to the instant one within the Mobile
area. I understand that the litigation has not been resolved, and that Plaintiffs’ counsel were
ordered by the Court to prepare an application for reasonable expenses in connection with motions
to compel and motions for sanctions. I am generally aware that there is a very long and extensive
court record in this matter. Because the request for this opinion was made March 8, 2021 my
review of available file materials is not comprehensive, and correspondingly the opinion I have to
offer is somewhat limited.

8. I have reviewed, and was already generally familiar with, applicable case law such
as Peebles v. Miley, 439 So. 2d 137 (Ala. 1983), Johnson v. Georgia Highway Express, Inc., 488
F.2d 714 (Sth Cir. 1974), Faught v. American Home Shield Corp, 668 F. 3d 1233, 1242-1243 (11"
Cir. 2011) and Breland v. Levada EF Five, LLC, 2016 WL 1717207 (S.D. Ala. 2016) which
addressed fees in similarly high-stakes litigation. I am not aware of any FLSA case in this
community with a comparable combination of scope, monetary stakes, and factual complexity.
There are, however, opinions from this District Court involving smaller collectives, lower per-
employee monetary claims, and fewer alleged FLSA violations. Mr. Rosenthal provided me for
review the Orders entered in Harris v. JMC Steel Group, Inc., 1:15-cv-00607-WS-C (Doc. 70,
Pageld.1038, along with the underlying motion concerning settlement Doc. 70-2, Pageld.1076)
O'Neal v. Eagle Marine Contracting, LLC, 2017 WL 6759423 (S.D. Ala. Aug. 2, 2017), Smith v.

Werner Enterprises, Inc., 2015 WL 7185503 (S.D. Ala. Nov. 13, 2015) as well as Kent vy. Gulf
Case 1:18-cv-00317-JB-N Document 301 Filed 03/11/21 Page 18o0f21 PagelD #: 3857

Coast Security Enterprises, Inc., 2018 WL 6933393 (S.D. Ala. Dec. 10, 2018) and I am generally
familiar with the outcomes of other litigation in this community involving the FLSA and statutes
with similar fee provisions.

9, Specifically, I am only providing an opinion as to reasonable hourly rates in this
legal market for attorneys of commensurate skill and experience as Mr. Sims and Mr. Rosenthal

as if legal services were being contracted for at the outset of litigation and without considering any

 

of the factors that might otherwise justify either an upwards or downwards variation from such
fees, Because this litigation is ongoing and some of the 12 factors which might be considered at
the conclusion of litigation cannot be fully evaluated at this time, my opinion reflects reasonable
market rates in this community to provide representation in this type of complex litigation on an
hourly basis. I have taken into account the stakes that are in dispute but, of course, cannot yet
consider the results achieved.

10. ‘As a basis for an informed opinion on the nature of the representation as would
have been apparent to the litigants early on in the litigation, I have reviewed for context:

The collective action allegations in the First Amended Complaint which I understand were
largely re-asserted in the subsequent amended Complaints;

The Answer to Second Amended Complaint and Affirmative Defenses;

Plaintiffs’ Motion for Conditional Certification filed August 31, 2018;

Defendant’s Limited Opposition to Plaintiffs’ Motion for Conditional Certification filed
October 19, 2018;

The Joint Motion to Modify or Set Aside Preliminary Scheduling Order filed September
21, 2018;

The Superseding Preliminary Scheduling Order dated October 25, 2018; and

The Rule 16(b) Scheduling Order dated April 8, 2019.
Case 1:18-cv-00317-JB-N Document 301 Filed 03/11/21 Page 19o0f21 PagelD #: 3858

11. I have also reviewed for general context, but I have not closely examined, the
Plaintiffs’ pending partial summary judgment brief as well as the Renewed Motion for Sanctions
filed in 2020. While it is impossible to predict with confidence at the outset of a litigated matter
how it will progress, the factual complexity and hotly contested nature of the litigation as reflected
in the more recent filings could fairly be anticipated from the outset. I understand that this action
involves more than 270 Plaintiffs and that the alleged FLSA violations potentially involve
significantly greater sums than FLSA actions typically litigated in the Southern District of
Alabama.

12. Specific factors 1 considered (which are phrased somewhat differently in relevant
state court and federal court precedents) are: (1) Nature and Value of the Subject Matter of the
Case (including difficulty of the issues), (2) Learning, Skill and Labor Required to Properly
Perform the Legal Services, (3) Professional Experience, Reputation and Ability of the Lawyers,
(4) Fee Customarily Charged in the Locality for Similar Legal Services, (5S) The Amount Involved
— but not The Results Obtained, (6) The Weight of the Attorneys’ Responsibility, and (7) awards
in somewhat similar cases.'

13. Specific factors I did not, or could not, consider at this point are: (1) Time
Consumed, (2) Likelihood That the Particular Case May or Will Preclude Other Employment by
the Lawyer, (3) Results Obtained, (4) Time Limitations Imposed on the Attorneys by the Client or

Circumstances, (5) Nature and Length of the Professional Relationship with the Client, (6)

 

' Specifically, the reasonable fees awarded in somewhat comparable high-stakes commercial
litigation such as Harris v. JMC Steel Group, Inc., 1:15-cv-00607-WS-C and Breland v. Levada
EF Five, LLC, 2016 WL 1717207 (S.D. Ala. 2016) for lead counsel were $450.00 and $400.00 an
hour respectively. The Werner Enterprises case involved a much smaller Collective and in
assessing the issue of reasonable attorneys’ fees Judge Steele noted that because there was
essentially identical prior litigation in which the Defendant’s only complete defense has already
been rejected in 2013, it was “essentially certain” the Plaintiffs would prevail and “the only
question was by how much.”
Case 1:18-cv-00317-JB-N Document 301 Filed 03/11/21 Page 200f21 PagelD #: 3859

Whether the Attorneys’ Fees Agreement With the Client Was Fixed or Contingent” (7) Reasonable
Expenses Incurred by the Attorney.

14. I understand that the relevant analysis is to customary rates in this community.
During more recent years, the reality is that regional law firms with cross-community practices
have become much more common. I practice with that sort of regional law firm, and for the most
part in 2021 most sizeable business entities doing business and litigating high-stakes cases here
are represented by regional law firms with attorneys whose practices extend across multiple
communities. The rates and fees charged by such regional firms to such clients generally do not
vary with the venue of the suit. The same rates are now customarily charged for the same (or
similarly qualified) lawyers for the same sort of matters whether they are litigated in Mobile,
Pensacola, New Orleans, Biloxi, Jackson (Mississippi) or Tallahassee.

15. Since I began practicing law in this community in 1985, former Magistrate Pat Sims
has always had the highest reputation in this legal community for both substantive legal
knowledge, federal practice and procedure experience, and efficiency. For many years, lan
Rosenthal has had an excellent reputation as a litigator in this legal community, as well as for
providing legal guidance to employers on employment law matters. While class and sizeable
collective actions are no longer as frequently litigated in the Courts of this community as was true
in prior years, Mr. Rosenthal is one of a small group of local lawyers with substantial, substantive
experience in such representations, and I have personally handled representations adverse to Mr.

Rosenthal’s clients in such matters.

 

2 Because in an FLSA matter, attorneys’ fees paid by a defendant to its counsel would normally
be fixed, and attorneys’ fees potentially recovered by counsel for employees are contingent my
opinion essentially is based on the sort of fixed fee that would customarily be charged by counsel
for employers, rather than the higher fees that consideration of the contingent nature of employee
representation would lead to.
Case 1:18-cv-00317-JB-N Document 301 Filed 03/11/21 Page 210f21 PagelD #: 3860

16. I understand and appreciate that by custom and often for good reason, in this
community, reasonable hourly rates are often linked to years of practice as well as specific subject
matter expertise. Based upon the factors that I am able to consider at this time, my opinion is that
an hourly rate of $375 - $450 would be fair and reasonable for this engagement for both Mr. Sims

and Mr. Rosenthal without regard for additional considerations that might support an upward

 

adjustment such as Total Time Eventually Consumed, Preclusion of Other Employment, Results
Obtained, Time Limitations, Nature / Length of Client Relationship, Contingency of Results-
Based Fee, and Reasonable Expenses Incurred. In my opinion, in light of his particular expertise
and experience in federal litigation, a reasonable hourly fee for Mr. sini would be at the upper
end of the stated range, although Mr. Rosenthal has more specialized experience in Fair Labor
Standards Act matters. How to weigh the merits of each of those factors is, inherently, a judgment
call.

17. My opinion is based to some degree on the experience and reputation of these
attorneys, as well as my own personal observation of their skill level compared to other attorneys
handling disputes of similar stakes and complexity. It is also based on my own personal knowledge
of my own rates (and those of my partners) and of our competitors, for matters of a similar nature
in this community.

1

Executed this the of March, 2021.

SMa fort

Matt McDonald, Esq.
